DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment of 02 October 2019 has been entered in full.  Claims 1-27 are canceled.  Claims 28-52 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-32, 35-37, 42-44, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aghajanian et al. (US 7,320,789; issued 08 January 2008) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005).
Aghajanian et al. teach a methods for treating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength, the methods comprising administering to the subject antibodies and antigen-binding fragments thereof that bind GDF8.  Aghajanian et al. teach that such is beneficial to subjects suffering from several diseases and disorders including muscular dystrophy, cachexia, muscle atrophy, obesity, and diabetes.  See abstract; col. 1, li. 9-21; paragraph bridging col. 2-3.   

Han et al. teach methods for treating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength, the methods comprising administering to the subject antibodies and antigen binding fragments thereof that bind and inhibit Activin A. The diseases/disorders include cachexia related to cancer and other diseases. See Abstract; p. 9, full paragraphs 1-2; paragraph bridging pp. 9-10; p. 10, full paragraph 1.
He et al. proposes that Activin A acts in conjunction with myostatin (a.k.a. GDF8) to prevent excessive growth of skeletal muscle (Abstract).  He et al. report that Activin A is a likely candidate to inhibit muscle growth in conjunction with GDF8 (paragraph bridging pp. 401-402).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants' invention to modify the method of treating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength comprising administering an anti-GDF8 antibody to increase skeletal muscle mass, as taught by Aghajanian et al., by additionally administering an anti-Activin A antibody, as taught by Han et al., with a reasonable expectation of success. One of ordinary skill in the art would be motivated to make this modification in view of the teachings of He et al. that Activin A and GDF8 work in conjunction to inhibit muscle growth.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be .

Claims 33, 34, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aghajanian et al. (US 7,320,789; issued 08 January 2008) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005) as applied to claims 28-32, 35-37, 42-44, and 47 above, and further in view of Isfort et al. (US 7,063,954 B2; issued 20 June 2006).
As discussed above, Aghajanian et al. in view of Han et al. and He et al. provide a method of increasing muscle mass or strength comprising administering anti-GDF8 and anti-Activin A antibodies.
Aghajanian et al. do not discuss use of the method in a situation involving atrophy linked to surgical interventions such as hip replacement.
However, Isfort et al. recognize that methods of increasing skeletal muscle mass by administration of antibodies having an effect of increasing skeletal muscle mass are beneficial for subjects about to undergo hip replacement to minimize the muscle atrophy that normally accompanies such a procedure.  See col. 2-3; Example 11.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to increase skeletal muscle mass in a subject comprising administering anti-GDF8 and anti-Activin A antibodies, as taught by Aghajanian et al., Han et al., and He et al., and to modify that teaching by treating patients undergoing hip .

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aghajanian et al. (US 7,320,789; issued 08 January 2008) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005) as applied to claims 28-32, 35-37, 42-44, and 47 above, and further in view of Goetsch et al. (US 7,241,444; issued 10 July 2007).
As discussed above, Aghajanian et al. in view of Han et al. and He et al. provide a method of increasing muscle mass or strength comprising administering anti-GDF8 and anti-Activin A antibodies.
Aghajanian et al. do not provide an anti-GDF8/anti-Activin A bispecific antibody.
Bispecific antibodies have an economic advantage in that the production and the administration of a bispecific antibody are less onerous than the production of two specific antibodies. The use of such bispecific antibodies has the advantage of reducing the toxicity of the treatment. This is because the use of a bispecific antibody allows the total quantity of circulating antibodies to be reduced and, consequently, the possible toxicity. See, for example, Goetsch et al., column 13, full paragraph 2. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to make and use a composition comprising an anti-GDF8 and anti-Activin A antibodies or fragments, as taught by Aghajanian et al., Han et al., .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) US 8,871,209 B2:
Claims 28-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 of U.S. Patent No. 8,871,209 B2 in view of Aghajanian et al. (US 7,320,789; issued 08 January 2008), Han et al. (WO 2008/031061 A2; published 13 March 2008), He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005), and Isfort et al. (US 7,063,954 B2; issued 20 June 2006).  Although the .
Both claim sets are directed to methods of increasing muscle mass or strength comprising administering GDF8 antibodies and activin A antibodies, separately or as a bispecific antibody, to a subject, wherein the subject as a disorder characterized by insufficient muscle mass or strength.  The main difference between the claim sets is that the patented claims require the anti-GDF-8 antibody or antigen-binding fragment thereof to have specific sequences for the full heavy chain and light chain variable regions, whereas the instant claims either do not require any sequences or require different combinations of the sequences recited in the patented claims.  Also, the instant claims recite specific diseases/disorders characterized by insufficient skeletal muscle mass or strength whereas the patented claims do not recite said diseases/disorders.  However, Aghajanian et al., Han et al., He et al., and Isfort et al. provide teachings that the specific diseases/disorders recited in the patented claims can be treated with GDF8 antibodies and/or activin A antibodies.  See discussion of these references in the rejections made under 35 U.S.C. 103 above.  Thus, even though no two claims from the patented and instant claim sets are identical in scope, all of the limitations in the instant claims are reasonably suggested in the patented claim set.  Accordingly, the patented claims render obvious the instant claims, and issuance of both claim sets in the absence of a terminal disclaimer has the potential to result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or possible harassment by multiple assignees.

2) US 10,400,036:
Claims 28-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of U.S. Patent No. 10,400,036 B2 in view of Aghajanian et al. (US 7,320,789; issued 08 January 2008), Han et al. (WO 2008/031061 A2; published 13 March 2008), He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005), and Isfort et al. (US 7,063,954 B2; issued 20 June 2006).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both claim sets are directed to methods of increasing muscle mass or strength comprising administering GDF8 antibodies and activin A antibodies, separately or as a bispecific antibody, to a subject, wherein the subject as a disorder characterized by insufficient muscle mass or strength.  The main difference between the claim sets is that the patented claims require the anti-GDF-8 antibody or antigen-binding fragment thereof to have specific sequences for the full heavy chain and light chain variable regions, whereas the instant claims either do not require any sequences or require different combinations of the sequences recited in the patented claims.  Also, the instant claims recite specific diseases/disorders characterized by insufficient skeletal muscle mass or strength whereas the patented claims do not recite said diseases/disorders.  However, Aghajanian et al., Han et al., He et al., and Isfort et al. provide teachings that the specific diseases/disorders recited in the patented claims can be treated with GDF8 antibodies and/or activin A antibodies.  See discussion of these references in the rejections made under 35 U.S.C. 103 above.  Thus, even though no two claims from the patented and instant claim sets are identical in scope, all of the limitations in the instant 

USSN 16/290,287:
Claims 28-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 and 34 of copending Application No. 16/290,287 in view of Aghajanian et al. (US 7,320,789; issued 08 January 2008), Han et al. (WO 2008/031061 A2; published 13 March 2008), He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005), and Isfort et al. (US 7,063,954 B2; issued 20 June 2006).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both claim sets are directed to methods of increasing muscle mass or strength comprising administering GDF8 antibodies and activin A antibodies, separately or as a bispecific antibody, to a subject.  The main difference between the claim sets is that the copending claims require the anti-GDF-8 antibody or antigen-binding fragment thereof to have specific sequences for the full heavy chain and light chain variable regions, whereas the instant claims either do not require any sequences or require different combinations of the sequences recited in the patented claims.  Also, the instant claims recite specific diseases/disorders characterized by insufficient skeletal muscle mass or strength whereas the copending claims do not recite said diseases/disorders.  However, .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
20 April 2021